DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 7, 12, 15 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006084416.

As to claim 1, JP2006084416 (hereinafter ‘416) discloses a detection device comprising a first magnetic rotary body (1, Fig. 1A) which rotates about a rotation shaft and has an outer circumferential portion which is a magnetic body [0018]; a second magnetic rotary body (2) which is provided on one side in an axial direction with respect to the first magnetic rotary body and rotates integrally with the first magnetic rotary body [0018], the second magnetic rotary body (2) having an outer circumferential portion which is a magnetic body; a magnet (15, [0020]) provided radially outward of the first magnetic rotary body (1) and the second magnetic rotary body (2) and fixed to a non-rotary member, the magnet (15) having a magnetization direction along the axial direction (Fig. 1A, 1B); a first magneto-resistive element (20) which is provided on another side in the axial direction of the magnet (15) and detects change in a magnetic field; a second magneto-resistive element (10), (Fig. 1A) which is provided on one side in the axial direction of the magnet (15) and detects change in a magnetic field [0019]; a first magnetic guide (16, Fig. 11) provided between the magnet (15) and the first magneto-resistive element (20); and a second magnetic guide (16) provided between the magnet (15) and the second magneto-resistive element (10), wherein the outer circumferential portion of the first magnetic rotary body (1) and the outer circumferential portion of the second magnetic rotary body (2) cause different magnetic fields between the magnet and the respective outer circumferential portions ([0001] – [0006], [0017] – [0024], [0033] – [0036], Fig. 1A, 1B, 5 and 11).

    PNG
    media_image1.png
    653
    410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    387
    media_image2.png
    Greyscale


As to claim 2, ‘416 discloses that the outer circumferential portion of the first magnetic rotary body (1) and the outer circumferential portion of the second magnetic rotary body (2) each have a plurality of protrusions arranged at predetermined intervals in a circumferential direction, and the plurality of protrusions of the first magnetic rotary body and the plurality of protrusions of the second magnetic rotary body are arranged at positions different from each other in the circumferential direction (Fig. 1).

As to claim 5, ‘416 discloses that the first magnetic rotary body (1) and the second magnetic rotary body (2) are arranged so as to be spaced from each other in the axial direction (Fig. 1A).

As to claim 6, ‘416 discloses that the first magnetic rotary body (1) and the second magnetic rotary body (2) are formed in cylindrical shapes about the rotation shaft (Fig. 1A).

As to claim 7, ‘416 discloses that axial-direction center position between the first magnetic rotary body (1) and the second magnetic rotary body (2), and an axial-direction center position of the magnet (15), coincide with each other in the axial direction (Fig. 1A).

As to claim 12, ‘416 discloses that the first magnetic guide (16) and the second magnetic guide (16) are in contact with the magnet (15) (Fig. 11). 

As to claim 15, ‘416 discloses that the first magnetic guide (16) and the second magnetic guide (16) formed in the same shape and the first magneto- resistive element (20) and the second magneto-resistive element (10) having the same shape are arranged symmetrically in the axial direction with respect to the magnet (15) (Fig. 1A).  

As to claim 16, ‘416 discloses that the first magneto-resistive element (10) and the second magneto-resistive element (20) are giant magneto-resistive elements [0019]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006084416 in view of JPH0694475.
As to claim 3, ‘416 fails to discloses the outer circumferential portion of the first magnetic rotary body and the outer circumferential portion of the second magnetic rotary body each have S poles and N poles alternately arranged in a circumferential direction, and the S poles and the N poles of the first magnetic rotary body, and the S poles and the N poles of the second magnetic rotary body, are located at positions different from each other in the circumferential direction or located so as to have widths different from each other in the circumferential direction.  JPH0694475 (hereinafter ‘475) discloses a magnetic type absolute encoder wherein the outer circumferential portion of the first magnetic rotary body (22) and the outer circumferential portion of the second magnetic rotary body (23) each have S poles and N poles alternately arranged in a circumferential direction, and the S poles and the N poles of the first magnetic rotary body, and the S poles and the N poles of the second magnetic rotary body, are located at positions different from each other in the circumferential direction (Note Fig. 1).

    PNG
    media_image3.png
    397
    350
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 in view of the teachings of ‘475 wherein the outer circumferential portion of the first magnetic rotary body and the outer circumferential portion of the second magnetic rotary body each have S poles and N poles alternately arranged in a circumferential direction, and the S poles and the N poles of the first magnetic rotary body, and the S poles and the N poles of the second magnetic rotary body, are located at positions different from each other in the circumferential direction would accurately determine the positions of first and second target tracks with respect to the first and second magnetically sensitive components.

Claims 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006084416.
As to claim 8, ‘416 fails to discloses that an axial-direction interval between the first magnetic rotary body and the second magnetic rotary body is equal to or greater than 1.8 times an axial-direction length of the magnet.  However, it would be within the level of one skilled in the art to determine axial-direction interval by performing routine experimentation to enhance the accuracy of determining the positions of first and second target tracks with respect to the first and second magnetically sensitive components. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 wherein an axial-direction interval between the first magnetic rotary body and the second magnetic rotary body is equal to or greater than 1.8 times an axial-direction length of the magnet would enhance the accuracy of determining the positions of first and second target tracks with respect to the first and second magnetically sensitive components (MPEP 2411.05 II A.).
As to claim 13, ‘416 fails to discloses that circumferential-direction lengths of the first magnetic guide and the second magnetic guide are greater than a circumferential-direction length of the magnet.  However, it would be within the level of one skilled in the art to perform routine experimentation where circumferential-direction lengths of the first magnetic guide and the second magnetic guide are greater than a circumferential-direction length of the magnet.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 wherein circumferential-direction lengths of the first magnetic guide and the second magnetic guide are greater than a circumferential-direction length of the magnet would enhance the accuracy of determining the positions of first and second target tracks with respect to the first and second magnetically sensitive components (MPEP 2411.05 II A.).

As to claim 14, ‘416 fails to discloses that circumferential-direction lengths of the first magnetic guide and the second magnetic guide are different from each other.  However, it would be within the level of one skilled in the art during routine experimentation wherein circumferential-direction lengths of the first magnetic guide and the second magnetic guide are different from each other. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 by routine experimentation wherein the circumferential-direction lengths of the first magnetic guide and the second magnetic guide are different from each other based on the size of the device (MPEP 2411.05 II A.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006084416 in view of JP3-80322.
As to claim 9, ‘416 fails to discloses that diameters of the first magnetic rotary body and the second magnetic rotary body are different from each other.  JP3-80322 (hereinafter ‘322) discloses that diameters of the first magnetic rotary body (4) and the second magnetic rotary body (4A) are different from each other (fig. 2).

    PNG
    media_image4.png
    507
    645
    media_image4.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 in view of the teachings of ‘322 wherein that diameters of the first magnetic rotary body and the second magnetic rotary body are different from each other based on the size and shape of the device.

Claims 10 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006084416 in view of WO 2015/056346.
As to claim 10, ‘416 fails to show that the first magnetic guide has two protruding portions protruding from both sides in a circumferential direction toward the other side in the axial direction, and the second magnetic guide has two protruding portions protruding from both sides in the circumferential direction toward the one side in the axial direction.  WO 2015/056346 (hereinafter ‘346) discloses a magnetic detection apparatus wherein the first magnetic guide (36) has two protruding portions protruding from both sides in a circumferential direction toward the other side in the axial direction, and the second magnetic guide has two protruding portions protruding from both sides in the circumferential direction toward the one side in the axial direction (Note Fig. 40).

    PNG
    media_image5.png
    627
    675
    media_image5.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 in view of the teachings of ‘346 wherein the first magnetic guide has two protruding portions protruding from both sides in a circumferential direction toward the other side in the axial direction, and the second magnetic guide has two protruding portions protruding from both sides in the circumferential direction toward the one side in the axial direction to generate a magnetic flux substantially perpendicular to the pinned layer magnetization direction.

As to claim 11, ‘416 fails to show that the radial-direction length of the first magnetic guide is greater than a radial-direction length of the first magneto-resistive element, and a radial-direction length of the second magnetic guide is greater than a radial-direction length of the second magneto-resistive element.  WO 2015/056346 (hereinafter ‘346) discloses a magnetic detection apparatus wherein the radial-direction length of the first magnetic guide (36) is greater than a radial-direction length of the first magneto-resistive element, and a radial-direction length of the second magnetic guide is greater than a radial-direction length of the second magneto-resistive element (Fig. 40 describes that the length of the magnetic guide 36 in the X-axis direction is longer than the length of the TMR elements 31 a, 31 b in the X-axis direction.).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘416 in view of the teachings of ‘346 wherein the radial-direction length of the first magnetic guide is greater than a radial-direction length of the first magneto-resistive element, and a radial-direction length of the second magnetic guide is greater than a radial-direction length of the second magneto-resistive element to generate a magnetic flux substantially perpendicular to the pinned layer magnetization direction.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art fails to show that the outer circumferential portion of the first magnetic rotary body has a plurality of protrusions arranged at predetermined intervals in a circumferential direction, and the outer circumferential portion of the second magnetic rotary body has S poles and N poles alternately arranged in the circumferential direction.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hainz et al. (10,732,194) is cited for its disclosure of a magnetic speed sensor with a distributed wheatstone bridge.
Chowdhury et al. (10,234,263) is cited for its disclosure of a non-contact angle sensor for steering apparatus of vehicle.
Takahashi et al. (7,923,993) is cited for its disclosure of a rotation detection device and rotation detector equipped bearing assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858